Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-20 of J. Tsai et al., US 16/368,976 (Mar. 29, 2019) are  pending and in condition for allowance.  

Support for Claim Amendments

Applicant’s claim 1 amendments are considered supported by the specification as filed.  The claim 1 amendment “at least one of Z1, Z3, Z6, and Z8 is C bonded to the Ir” is supported by the specification recitation of “LA has at least one Ir-C bond”.  Specification at page 3, [0015].  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 1-20 under 35 U.S.C. 112(b) as indefinite on the grounds that the recitations of “wherein any two substituents may be joined or fused together to form a ring” in claims 1, 15 and 19 is unclear respecting the antecedent basis for “substituent” is withdrawn in view of Applicant’s amendment.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1-3, 15, 16, 19 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Y. Li et al., 56 Inorganic Chemistry, 10054-10060 (2017) (“Li”) is withdrawn in view of Applicant’s amendment.  Li compounds 3 and 4 do not meet the claim 1 recitation of “at least one of Z1, Z3, Z6, and Z8 is C bonded to the Ir”.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 15-20 are under AIA  35 U.S.C. 103 as being unpatentable over Y. Li et al., 56 Inorganic Chemistry, 10054-10060 (2017) (“Li”) in further view of J. Tsai et al., US 2014/0138653 (2014) (“Tsai”) is withdrawn in view of Applicant’s amendment.  The reference combination fails to teach or suggest the claim 1 recitation of “at least one of Z1, Z3, Z6, and Z8 is C bonded to the Ir”.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Claims 1-20 are considered free of the closest prior art of record.   The closest prior art of record is Y. Li et al., 56 Inorganic Chemistry, 10054-10060 (2017) as discussed in the previous Office action.  The art of record does not motivate one of ordinary skill in the art to select either of Li compounds 3 or 4 and structurally modifying by replacing one of Li ligands such that the obtained compound meets the claim 1 recitation of “at least one of Z1, Z3, Z6, and Z8 is C bonded to the Ir”. MPEP § 2144.09(I); MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622